Citation Nr: 0303128	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from April 1968 to December 
1970.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran provided testimony before the Undersigned Member 
of the Board in October 2002, a transcript of which is of 
record.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  It is not unreasonable to conclude that while the veteran 
was not initially occupationally designated for combat, 
nonetheless, he served in combat-compatible positions as a 
machine gunner and tower [or provisional] guard.

3.  The veteran's accounts of his claimed stressors during 
his active service are credible and to the extent feasible, 
have been corroborated by a service comrade.

4.  Credible evidence and medical opinion sustains that the 
veteran's now diagnosed PTSD is a result of his Vietnam 
service.




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  And 
comprehensive, extensive development of the evidence to 
include verification of stressors and psychiatric assessments 
has been undertaken and reports are now of record.  And 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
in various communications, the veteran and VA have discussed 
and the veteran has expressed his understanding of the 
respective responsibilities for obtaining the necessary 
evidence.  Further development of the evidence might be 
possible but the Board finds that it is unnecessary since the 
case may be equitably addressed absent such development and 
associated further delay.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses with annotated rationale.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The VA has satisfied its obligation to notify and assist the 
veteran in this case. Further development and further 
expending of the VA's resources is not warranted. Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis. 38 C.F.R. § 4.125(a).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor." See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

But, the requisite additional evidence may be obtained from 
sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

The corroboration may be by service records or other 
satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). [i.e., in Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow 
servicemen].


Factual Background

The veteran had service from April 1968 to December 1970; his 
assigned military occupational specialty was as a supply 
specialist or clerk.  However in 1970 while in Vietnam, his 
201 file shows that he served as a tower guard, assistant 
machine gunner and tank farm attendant.  His DD-214 does not 
show awards that appear to be combat-related.

Throughout his file and in his testimony in October 2002, the 
veteran has reported that he was with the 184th Ordnance 
Battalion with the 79th Quartermaster Platoon.  He further 
indicated that he had served at Phu Bai, Pleiku, Quan Tri, 
Phu Tai, and On Khe.  He has asserted that one of his 
stressor incidents involved an incident in March, June or 
July 1970 when he and another individual, RFC, a friend from 
Philadelphia, witnessed a dead body in black pajamas, strung 
across a barbed wire fence.  He detailed an incident at On 
Khe when he was on guard duty as a provisional guard when two 
fellows guarding an ammunition dump were attacked by a sniper 
who came down on them.  Another incident involved an 
individual who starting shooting up the compound just outside 
of Qui Nhon at Phu Tai and another friend was picked to shoot 
him off that tower.  He said that there were a lot of mortar 
attacks at the time he was acting in a guard capacity.  

On one occasion, they were guarding the landing strip and 
were attacked then as well; at that time, he witnessed a 
helicopter being popped out of the air and landing a few 
hundred yards away from them.  He recalled that On Khe was 
the only location in which he actually witnessed enemy 
troops, and they were in black pajamas so he assumed they 
were Viet Cong rather than North Vietnamese regulars.

The veteran's associate in service, RFC, has confirmed in 
writing that in June or July 1970, when they were with the 
provisional guards at Camp Humper, Republic of Vietnam, a 
fellow Army soldier had to be shot out of the tower by 
members of the unit, and that this was witnessed by the 
veteran and himself.  

An attempt to officially verify the veteran's alleged 
stressors (as given prior to the hearing testimony) was 
undertaken by the RO via certain channels but unproductive 
since the nature of the incidents were not the sort 
verifiable by that group.  There was no response to further 
inquiry as directed thereby to the criminal investigation 
unit.  

Private treatment records show that in 1988, the veteran was 
hospitalized for dysthymic disorder and PTSD; at that time, 
he was depressed and anxious.  He was detoxified from alcohol 
using Librium.  He said that he had started using drugs and 
alcohol while in Viet Nam.  Since service, he had been 
working as a teacher's assistant.  He indicated that he had 
sought care for his mental health concerns soon after 
service, but that he had also been able to serve in the 
National Guard for a time after service.

On VA examination in August 1997, the veteran reported that 
he had worked in Vietnam as a tower guard.  He described 
several incidents in Vietnam including one when a friend 
began shooting his own comrades; and fire fights when he felt 
his life was threatened.  He saw dead and mutilated bodies.  
He had been reexperiencing phenomenon that included 
nightmares about 3 times per week.  He also had intrusive 
thoughts on several occasions each week and irregular 
flashbacks.  He had had one such incident shortly after the 
4th of July and had been hospitalized then by VA.  He 
indicated that he had first sought care for his psychiatric 
problems in 1970, and that this had continued to present.  He 
had had outpatient care and periodic inpatient care as well.  
He had tried to kill himself on several occasions.  

The examiner noted that he had significant PTSD symptoms to 
include frequent angry outbursts, an inability to concentrate 
well, and hypervigilance all of which made it hard for him to 
work.  Diagnoses were major depressive disorder and PTSD.  
His Global Assessment of Functioning (GAF) was 40.  

VA outpatient records show ongoing care for depression and 
PTSD.

On VA hospitalization in May 2000, it was noted that he had 
been admitted the prior March for complaints of intrusive 
memories, nightmares, avoidance of reminders of combat, 
social isolation, depression and survivor guilt.  His cocaine 
and alcohol dependencies were in early full remission.  
Pertinent diagnosis was PTSD.  The GAF on admission was 50 
and 55 at discharge. 

Analysis

The Board has reviewed the evidence in this case in great 
detail.  From the outset, the Board would note that the 
veteran's testimony, as well as his story throughout his 
care, have been both entirely consistent and credible.  And 
while his supply specialization would not have alone placed 
him in combat, per se, it is noteworthy that he was 
documented in service 201 file as having also served in other 
occupational capacities such as a machine gunner, tower 
(provisional) guard and tank farm assistant.  

He indicates, and there is nothing to contradict, that he was 
associated with the 184th Ordnance Battalion with the 79th 
Quartermaster Platoon and served at Phu Bai, Pleiku, Quan 
Tri, Phu Tai, and On Khe.  Some of this has been specifically 
corroborated by his service comrade.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was comparable to 
combat, and as such, his own offering of stressors must be 
taken at their face value.  

Alternatively, had the above conclusion been impossible, and 
the veteran could not be held to have had combat, where a 
claimed stressor is not related to combat, "credible 
supporting evidence" is required and "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, op. cit.  However, the requisite additional evidence 
may be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, op. cit.  And the Court has 
held that this includes corroboration by service comrades.  

In this case, and while the Board also finds the veteran's 
discussions in that regard to be entirely credible; his 
service records do not negate the allegations he has made 
with regard to locations, stressors, etc.; and in fact, his 
specific (and most important) stressor has been verified by a 
service comrade, fulfilling an even more stringent criteria 
for those who may not have combat service.

VA physicians have diagnosed PTSD and have associated this 
with his Vietnam experience including the alleged stressors.

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's currently diagnosed PTSD 
is reasonably the result of his Vietnam service, and service 
connection is in order.  


ORDER

Service connection for PTSD is granted. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

